CAPITAL FINANCIAL HOLDINGS, INC. 1 Main Street North Minot, North Dakota58703 May 2, 2013 Ms. Suzanne Hayes Assistant Director U.S. Securities and Exchange Commission treet NE Washington, DC 20549 RE:Capital Financial Holdings, Inc. (“CFH” or the “Company”) Preliminary Proxy Statement on Schedule 14(a) Filed April 19, 2013 and Revised on April 23, 2013 File No. 000-25958 (J&H File No. 3736.18) Dear Ms. Hayes: Capital Financial Holdings, Inc., as Registrant, hereby acknowledges the following in response to the staff’s comment letter dated April 29, 2013, which was issued in connection with the above-noted filing: 1. The Company is responsible for the adequacy and accuracy of the disclosure in the Company’s filing; 2. Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and 3. The Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, CAPITAL FINANCIAL HOLDINGS, INC. By:/s/ John Carlson John Carlson Chief Executive Officer and President
